UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7230



WILLIE REESE,

                                              Plaintiff - Appellant,

          versus


ALCOHOL TOBACCO FIREARMS AND       EXPLOSIVES;
CHARLOTTE   MECKLENBURG  POLICE    DEPARTMENT;
CHARLOTTE NARCOTIC AGENCY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:07-cv-00308-GCM)


Submitted:   January 23, 2008          Decided:     February 11, 2008


Before GREGORY and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie Reese, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie   Reese   appeals   the   district    court’s   order

dismissing Reese’s 42 U.S.C. § 1983 (2000) action for failure to

state a claim upon which relief may be granted.         We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.     See Reese v. Alcohol

Tobacco Firearms & Explosives, No. 3:07-cv-00308-GCM (W.D.N.C. Aug.

7, 2007).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -